JUDGMENT AFFIRMED BY OPERATION OF LAW
Upon consideration of the Record on Appeal, together with the Written and Oral Arguments of counsel,
Chief Justice Rice, Justice Coats, and Justice Hood are of the opinion that the judgment of the Colorado Court of Appeals, announced June 27, 2013, in 2010 CA 1584 should be affirmed, whereas Justice Eid, Justice Marquez, and Justice Boatright are of the opinion that it should be reversed.
Since the court is equally divided, the decision of the Colorado Court of Appeals is *278affirmed by operation of law. 'See C.A.R. 85(e).
JUSTICE GABRIEL does not participate.